Citation Nr: 0632992	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently assigned a 70 percent 
evaluation.

3.  Entitlement to a permanent and total service-connected 
disability rating.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1989 to April 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2001, which denied service connection for a bilateral 
foot disability.  In August 2006, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  

Service connection for a bilateral foot disability was 
previously denied in a September 1998 Board decision.  The RO 
found that new and material evidence had been submitted, and 
reopened the claim in the July 2001 rating decision.  Since 
this included medical evidence of a nexus-evidence which was 
not previously of record-the Board agrees with the RO that 
the claim has been reopened by new and material evidence, and 
thus the claim will be reviewed on a de novo basis.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991).

The remaining issues, on appeal from a regional office (RO) 
rating decision of September 2004, are addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  Pes planus, hallux valgus, and corns of multiple toes, 
mild to moderate, were noted on examination for entrance onto 
active duty in February 1989.

2.  The veteran's bilateral foot disabilities underwent an 
increase in severity during service, beyond natural 
progression, resulting in currently diagnosed disabilities of 
pes planus with pronation; hammer toe deformity of both feet; 
status post arthroplasty of the left fourth and fifth toes, 
and right second and fourth toes; and tendonitis of the 
Achilles tendon secondary to excessive pronation and pes 
planus.  


CONCLUSION OF LAW

Pes planus with pronation; hammer toe deformity of both feet; 
status post arthroplasty of the left fourth and fifth toes, 
and right second and fourth toes; and tendonitis of the 
Achilles tendon secondary to excessive pronation and pes 
planus were aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for a bilateral foot 
disability.  There has been adequate VA compliance with the 
notice and duty to assist provisions of the law to enable the 
Board to reach the following decision.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).

The veteran enlisted in the Air Force Reserves in 1984; her 
enlistment examination in August 1984 did not contain any 
complaints, history, or abnormal findings pertaining to the 
feet.  

On examination for entrance onto active duty in February 
1989, pes planus, hallux valgus, and corns of multiple toes, 
not considered disqualifying, mild to moderate, were noted.  
In January 1992, her foot disability was described as severe 
pes planus with reducible hammer toe syndrome due to flexor 
contracture.  She was treated with orthotics to correct her 
pes planus, and she was given a temporary profile.  The 
examiner indicated that arthroplasty might be indicated if no 
relief was obtained.  Separation examination indicated a 
normal clinical evaluation of her feet, with notations of 
"flat feet - no problems" and history of chronic hammertoes 
treated with inserts.  Her medical profile (PULHES) indicated 
that her bilateral foot condition was not considered 
disabling.

On outpatient treatment report, dated August 1994, the 
appellant complained of having problems with both feet.  She 
had calluses on the toes and her feet were described as 
"severely flat."

In October 1994, VA examination revealed a flat foot 
deformity which was minimal bilaterally.  There were mallet 
toe type deformities on the 4th, 2nd, and 3rd toes on the 
left with callus formation on the dorsal aspect of each toe; 
and a slight mallet toe deformity at the 2nd, 4th, and 5th 
toes on the right with callus formation on the dorsal aspect 
of each toe.  Additionally, there were calluses noted about 
the medial metacarpal phalangeal joint area of the plantar 
surface of both feet.  These callus formations were described 
as "mild" in severity.  X- ray examination was interpreted 
as normal bilaterally.

A February 1998 statement from Robert A. Nelson, M.D., 
reveals that the appellant was diagnosed with severe flatfeet 
and hammertoes deformity in February 1996. Callosities had 
recurred on the left 4th and right 2nd and 5th toes.  In June 
1996, she had undergone proximal interphalangeal joint 
arthroplasties of the right 2nd and 4th, and left 4th and 5th 
toes.  Post- surgery, some redness and swelling were noted 
but, overall, there was improvement.  Further surgery was 
possible.

A private outpatient treatment report, dated February 1998, 
reflects that the appellant complained of chronic pain in 
both her feet.  Physical examination revealed small callus 
formations over the dorsal aspect of the 4th and 5th digits 
as well as new corn formations over the 2nd and 3rd digits 
with positive tenderness upon palpation.  There was also new 
corn formation on the right 3rd toe distal to a previously 
removed corn.

On VA examination, dated April 1998, the appellant described 
corns bilaterally which were increased with wearing boots 
during service.  She indicated that a private physician 
shaved her corns, but they redeveloped.  She also had 
bilateral foot and hammertoe surgery.  Physical examination 
revealed bilateral hammertoes with multiple hard corns 
involving numerous digits; intractable plantar keratosis of 
both metatarsal heads; and mild bilateral clinical pes 
planus.  Upon review of the claims folder, the examiner 
indicated that all the foot disorders were idiopathic which 
could undergo some increase in severity with improper 
footwear.  This may have happened to the appellant while in 
service, but the increase would be no different than if she 
wore similar footwear in a civilian occupation.  The 
appellant's treatment with shoe modifications during active 
service were tolerated well.

An opinion dated in July 2000 was received from R. Nelson, 
M.D., a specialist in orthopedic surgery.  He stated that in 
reviewing the veteran's military records it was noted that 
her condition was flat feet, mild to moderate, prior to 
entrance.  From mild to severe by January 1992, at 26 years 
of age, was beyond the natural progress of the condition, and 
clearly showed and increase in the severity of the condition.  
Dr. Nelson felt that proper footwear in service probably 
could have prevented the progression of the veteran's 
conditions in service.  He said that this was the same 
problem she had after service.  

A VA examination in March 2001 resulted in diagnoses of pes 
planus with pronation; hammer toe deformity of both feet; 
status post arthroplasty of the left fourth and fifth toes, 
and right second and fourth toes; and tendonitis of the 
Achilles tendon secondary to excessive pronation and pes 
planus.  The condition was noted to have existed prior to 
service, but may have been aggravated by service.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Pes planus, hallux valgus, and corns of multiple toes were 
noted on the veteran's examination for entrance onto active 
duty in February 1989; thus, these conditions pre-existed 
service.  During service, in January 1992, the condition was 
described as "severe," whereas on entrance, the veteran's 
foot disabilities were noted to be "mild to moderate."  
Thus, an increase in disability occurred during service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  According to the 
United States Court of Appeals for Veterans Claims (Court) 
this means that if an increase in disability is shown in 
service, a presumption of aggravation applies, which can only 
be rebutted by clear and unmistakable evidence of natural 
progress.  Cotant v. Principi, 17 Vet.App. 116, 132 (2003).  

Although the separation examination noted that the veteran's 
feet were not causing any problems at that time, the veteran 
testified at her hearing before the undersigned in August 
2006 that this had been a very cursory examination.  
Moreover, she continued to experience problems after service, 
with foot problems described as "severe" in 1994, and 
necessitating surgery in 1996.  Dr. Nelson, who examined the 
veteran's service medical records in connection with his July 
2000 evaluation, found that the increase in the severity of 
the condition was beyond the natural progress of the 
condition, and he provided an explanation for that 
conclusion.  Neither the Board nor the veteran possesses the 
necessary medical expertise to challenge the results of this 
medical evaluation.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992) (a layman is not competent to offer a diagnosis or 
medical opinion); Jones v. Principi, 16 Vet. App. 219, 225 
(2002) (Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  

The VA examination in April 1998 hinted, but did not 
expressly state, that the condition was likely due to the 
natural progress of the condition.  However, this is not 
sufficient to overcome the presumption of aggravation, or to 
successfully refute Dr. Nelson's more definite opinion.  The 
other medical evidence of record, including VA examinations, 
does not contest this conclusion.  Indeed, the VA examination 
in March 2001 resulted in a conclusion that the condition may 
have been aggravated by service.  Thus, the evidence shows 
that the veteran had bilateral pes planus, hammertoes, and 
corns prior to service, which increased in severity in 
service, and the presumption of aggravation has not been 
rebutted.  Instead, the post-service medical evidence, in 
particular Dr. Nelson's opinion, supports the presumption of 
aggravation.  Under these circumstances, service connection 
is warranted for the veteran's bilateral foot condition, 
diagnosed on the most recent VA examination as pes planus 
with pronation; hammer toe deformity of both feet; status 
post arthroplasty of the left fourth and fifth toes, and 
right second and fourth toes; and tendonitis of the Achilles 
tendon secondary to excessive pronation and pes planus, and 
service connection is granted.  


ORDER

Service connection for pes planus with pronation; hammer toe 
deformity of both feet; status post arthroplasty of the left 
fourth and fifth toes, and right second and fourth toes; and 
tendonitis of the Achilles tendon secondary to excessive 
pronation and pes planus is granted.  


REMAND

As to the remaining issues of entitlement to an increased 
evaluation for PTSD, currently assigned a 70 percent 
evaluation, and to a permanent and total service-connected 
disability rating, in her substantive appeal dated in August 
2005, she requested a Travel Board hearing.  Although this 
was not raised in her August 2006 hearing before the 
undersigned, there is no written record of a withdrawal of 
this hearing request, or that the benefit has been granted.  
Thus, to ensure due process, she must be scheduled for a 
Travel Board hearing for these issues.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board hearing 
to be held before a Veterans Law Judge at 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


